Case: 20-61050      Document: 00516386607          Page: 1    Date Filed: 07/08/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 8, 2022
                                    No. 20-61050                          Lyle W. Cayce
                                                                               Clerk

   Wilmer Gudiel-Villatoro,

                                                                        Petitioner,

                                        versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                       Petition for Review of the Order of the
                           Board of Immigration Appeals
                               BIA No. A098 987 009


   Before King, Elrod, and Southwick, Circuit Judges.
   Per Curiam:
           Petitioner, a native and citizen of Guatemala, petitions for review from
   a decision of the Board of Immigration Appeals dismissing his appeal and
   upholding the denial of his motion to reopen removal proceedings. Because
   petitioner fails to show any error by the BIA, we DENY the petition for
   review.
           Petitioner crossed the Texas border into the United States on May 10,
   2005.     He was apprehended the following day, and DHS served him
   personally with a notice to appear charging that he was subject to removal for
Case: 20-61050      Document: 00516386607           Page: 2     Date Filed: 07/08/2022




                                     No. 20-61050


   failure to be admitted or paroled. The notice to appear ordered him to appear
   in immigration court for his removal hearing “on a date to be set at a time to
   be set.” It further stated that petitioner was required to give an address at
   which he can be reached, that failure to provide an address waives an
   entitlement to notice of the removal hearing, and that failure to attend the
   removal hearing could result in removal in absentia.
          Upon being released on his own recognizance, petitioner moved to
   Connecticut without ever providing an address.                 Accordingly, an
   Immigration Judge ordered petitioner removed in absentia at a hearing on
   June 14, 2005. Over fourteen years later, petitioner moved to reopen
   proceedings and rescind his in absentia order.
          Now on petition for review, petitioner claims that he did not receive
   adequate notice of his removal proceedings. He says that his notice to appear
   was deficient because it did not include the date and time of his removal
   hearing. And he alleges that the BIA failed to consider evidence, including
   his own affidavit, that he did not receive adequate notice of his removal
   proceedings more generally.
          This court reviews the denial of motions to reopen under a highly
   deferential abuse-of-discretion standard. Zhao v. Gonzales, 404 F.3d 295, 303
   (5th Cir. 2005). The BIA’s decision will be upheld unless it is “capricious,
   racially invidious, utterly without foundation in the evidence, or otherwise so
   irrational that it is arbitrary rather than the result of any perceptible rational
   approach.” Id. at 304 (citation omitted). We review the BIA’s conclusions
   of law de novo and its findings of fact for substantial evidence. See Morales v.
   Sessions, 860 F.3d 812, 816–17 (5th Cir. 2017); Zhao, 404 F.3d at 306.
          Petitioner is incorrect that his notice to appear needed to include the
   date and time of his removal proceeding. Following the Supreme Court’s
   decision in Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), this court has held




                                           2
Case: 20-61050          Document: 00516386607              Page: 3       Date Filed: 07/08/2022




                                           No. 20-61050


   that an alien may move “at any time” to reopen and rescind his in absentia
   removal order if the notice to appear did not include all of the information in
   8 U.S.C. § 1229(a)(1), including the time and date of his removal hearing.
   See Rodriguez v. Garland, 15 F.4th 351, 355–56 (5th Cir. 2021), en banc reh’g
   denied, 31 F.4th 935 (5th Cir. 2022); 8 U.S.C. § 1229a(b)(5)(C)(ii).
          But this rule does not apply when the alien fails to provide an address
   where he can be reached. An alien may move to reopen his immigration
   proceedings and rescind an in absentia order “at any time if the alien
   demonstrates that the alien did not receive notice in accordance with
   paragraph (1) or (2) of section 1229(a).” 8 U.S.C. § 1229a(b)(5)(C)(ii).
   However, “[n]o written notice shall be required . . . if the alien has failed to
   provide the address required under section 1229(a)(1)(F) of this title.” Id.
   § 1229a(b)(5)(B). Thus, an alien “forfeits his right to notice by failing to
   provide a viable mailing address” and “cannot seek to reopen the removal
   proceedings and rescind the in absentia removal order for lack of notice.”
   Spagnol-Bastos v. Garland, 19 F.4th 802, 806 (5th Cir. 2021).
          Petitioner did not provide any address, so he may not reopen his
   removal proceedings on the ground that the date and time of his removal
   proceeding were not included in his notice to appear. Spagnol-Bastos makes
   clear that both the viable-address requirement and the forfeiture-of-notice
   effect survive Niz-Chavez. Spagnol-Bastos, 19 F.4th at 806, 808 n.2. And
   this court has held that an alien has not provided a “viable mailing address”
   when he fails to provide any address, 1 neglects to update an old address, 2 or




          1
              Hernandez-Castillo v. Sessions, 875 F.3d 199, 202, 206 (5th Cir. 2017).
          2
              Gomez-Palacios v. Holder, 560 F.3d 354, 357, 360–61 (5th Cir. 2009).




                                                 3
Case: 20-61050           Document: 00516386607              Page: 4        Date Filed: 07/08/2022




                                            No. 20-61050


   fails to correct an erroneous address. 3 Because petitioner did not provide
   any address, the BIA did not err in denying his motion to reopen.
           Next, petitioner contends that the BIA impermissibly failed to
   consider his evidence, namely his own affidavit, that the immigration officers
   never (1) explained the nature of the proceedings, (2) asked him any
   questions about his address, (3) informed him of his obligation to inform the
   court of his address or any change in address, or (4) told him about the
   consequences for failing to appear at his hearing. Citing his birth certificate,
   petitioner further impugns the validity of the notice to appear by stating that
   it refers to him by the wrong name and lists an incorrect country of origin. 4
   According to him, the BIA erred by failing to consider this evidence.
           Contrary to petitioner’s assertions, the BIA considered the totality of
   the record before determining that he received proper notice. The BIA
   recognized that the notice to appear contained petitioner’s fingerprint and
   signature. It credited the statement on the Form I-213 that petitioner was
   given the notice to appear and told that he must provide an address. And,
   acknowledging petitioner’s birth certificate, it observed that petitioner
   admitted to providing the false name and country of origin reflected on the
   notice to appear. This review clearly satisfied the BIA’s obligation to
   “consider the issues raised[] and announce its decision in terms sufficient to
   enable a reviewing court to perceive that it has heard and thought and not
   merely reacted.” Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002) (quoting
   Becerra-Jimenez v. INS, 829 F.2d 996, 1000 (10th Cir. 1987)). 5


           3
               Mauricio-Benitez v. Sessions, 908 F.3d 144, 148–49 (5th Cir. 2018).
           4
           Petitioner has submitted evidence that his real name is Wilmer Carrillo Quiñonez,
   not Wilmer Gudiel-Villatoro, and that he is from Guatemala, not El-Salvador.
           5
              In his reply brief, petitioner disclaims challenging “the weight given to Wilmer’s
   factual allegations . . . . Rather, Wilmer is challenging the agency’s ability to disregard those




                                                  4
Case: 20-61050        Document: 00516386607               Page: 5     Date Filed: 07/08/2022




                                           No. 20-61050


           Finally, neither did the BIA’s analysis violate petitioner’s due process
   rights. “[T]here is no liberty interest at stake in a motion to reopen due to
   the discretionary nature of the relief sought.” Gomez-Palacios, 560 F.3d at 361
   n.2. 6 And to the extent that petitioner contends that his allegedly insufficient
   notice violated his due process rights, we reiterate that substantial evidence
   supported the BIA’s conclusion that petitioner received proper notice. See
   supra note 5.
                                       *        *         *
           For these reasons, we DENY the petition for review.




   allegations in their entirety without meaningful engagement.” However, to the extent
   petitioner does challenge the merits of the BIA’s conclusion, substantial evidence supports
   it.
           6
            Furthermore, although petitioner was 15 years old when he was personally served
   with his notice to appear, the BIA regulation as to service-of-notice requirements for
   immigration matters states that service on an adult is required only if the minor is under
   fourteen years of age. See 8 C.F.R. § 103.8(c)(2)(ii). This regulation does not violate the
   Due Process Clause. See Lopez-Dubon v. Holder, 609 F.3d 642, 646 (5th Cir. 2010).




                                                5